Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims #3-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/22.

Claims #1 and 2 will be examined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Chien (U.S. Pub. No, 2016/0027699).

Chien shows, with respect to claim #1, integrated circuit structure, comprising: a first fin (fig. #1, item 12) comprising a semiconductor oxide material (Al2O3), the semiconductor oxide (fig. #2, item 12) (paragraph 0014); a first gate structure (fig. #10, item 26) over the first fin (fig. #10, item 12) and in contact with the semiconductor oxide material (paragraph 0021), the first gate structure (fig. #9, region B) being part of an NMOS transistor device (paragraph 0016); a second fin (fig. #6, region A, item 12) comprising semiconductor material; and a second gate structure (fig. #9, item 24) over the second fin  and in contact with the semiconductor material of the second fin (paragraph 0021), the second gate structure being part of a PMOS  device (fig. #9, region A) (paragraph 0016). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #2 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Pub. No, 2016/0027699) and in view of Yokoyama et al., (U.S. Pub. No. 2018/0240797), hereinafter referred to as "Yokoyama".

Chien substantially shows the claimed invention as shown in the rejection above. 
Chien fails to show, with respect to claim #2, an integrated circuit structure wherein the semiconductor oxide material is InGaZnO.

Yokoyama teaches, with respect to claim #2, an integrated circuit structure wherein a transistor having the three-dimensional structure such as a fin field effect transistor (fin-FET) comprising of inorganic compound semiconductor such as (IGZO) (paragraph 0069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, an integrated circuit structure wherein the semiconductor oxide material is InGaZnO, into the method of Chien, with the motivation this increases the overall performance, as taught by Yokoyama.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only 

Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
Zan (2017/0018616) 
an integrated circuit structure wherein the active portion includes a metal oxide semiconductor, and the active portion that is made of IGZO.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
02/11/2022
/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 12, 2022